       Case 5:21-mc-80140-NC Document 1-6 Filed 06/02/21 Page 1 of 4



 1   CONNON WOOD LLP
     NICHOLAS P. CONNON, State Bar No. 150815
 2   nconnon@connonwood.com
     ROBERT A. de By, Pro Hac Vice application pending
 3   rdeby@connonwood.com
     35 East Union Street, Suite C
 4   Pasadena, California 91103
     Telephone:    (626) 638-1750
 5   Facsimile:    (626) 792-9304

 6   Attorneys for Aldini AG

 7

 8                              UNITED STATES DISTRICT COURT

 9               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10

11
      In re Ex Parte Application of                      Case No. 5:21-mc-80140
12
      ALDINI AG                                          EX PARTE APPLICATION FOR AN
13                                                       ORDER PURSUANT TO 28
                        Applicant,                       U.S.C. § 1782 GRANTING LEAVE TO
14                                                       OBTAIN DISCOVERY FOR USE IN
                                                         FOREIGN PROCEEDINGS
15    For an Order Pursuant to 28 U.S.C. § 1782
      Granting Leave to Obtain Discovery from
16    Silvaco Inc., for Use in Foreign
      Proceedings.
17

18   STATE OF CALIFORNIA                 )
19                                       ) ss.
20   COUNTY OF LOS ANGELES               )
21          I, ROBERT A. de BY, an attorney duly admitted to practice before the Bar of the State of
22   New York, hereby delare under penalty of perjury as follows:
23              1. I am a partner of the law firm of Connon Wood LLP, attorneys for Applicant
24                 Aldini AG. I respectfully submit this declaration in support of Aldini’s Ex Parte
25                 Application for an Order pursuant to 28 U.S.C. § 1782 granting leave to obtain
26                 discovery for use in foreign proceedings (the “Ex Parte Application”). If called as
27

28
                                                     1
     Case 5:21-mc-80140-NC Document 1-6 Filed 06/02/21 Page 2 of 4



 1            a witness, I could and would competently testify to all facts within my personal

 2            knowledge except where stated upon information and belief.

 3         2. Annexed as Exhibit 1 to Aldini’s Ex Parte Application is a true and correct copy of

 4            a Silvaco, Inc. corporate press release dated November 12, 2020, titled “Silvaco

 5            Acquires Memory Compiler Technology of Dolphin Design SAS”;

 6         3. Annexed as Exhibit 2 to Aldini’s Ex Parte Application is a true and correct copy of

 7            a news article from BusinessWire dated July 23, 2020, titled “Carlos Mazure, EVP

 8            of Soitec and Chairman of the SOI Industry Consortium, Joins Silvaco Board of

 9            Directors”;

10         4. Annexed as Exhibit 3 to Aldini’s Ex Parte Application is a true and correct copy of

11            a Dolphin Integration corporate press release dated January 11, 2018, titled

12            “Dolphin Integration Reports on The Financial Situation of The Company and the

13            Availability of Documents for the February General Assembly”;

14         5. Annexed as Exhibit 4 to Aldini’s Ex Parte Application is a true and correct copy of

15            a Dolphin Integration corporate press release dated April 9, 2018, titled “Dolphin

16            Integration Announces the Increase of Its Sales Turnover at the Closing of Its

17            Fiscal Year F-18”;

18         6. Annexed as Exhibit 5 to Aldini’s Ex Parte Application is a true and correct copy of

19            a Dolphin Integration corporate press release dated June 6, 2018, titled “Dolphin
20            Integration Updates Its Perspectives Following the Postponement of an Important

21            Order”;

22         7. Annexed as Exhibit 6 to Aldini’s Ex Parte Application is a true and correct copy of

23            a Dolphin Integration corporate press release dated July 16, 2018, titled “Dolphin

24            Integration in Cease of Payments on July 16, 2018”;

25         8. Annexed as Exhibit 7 to Aldini’s Ex Parte Application is a true and correct copy of

26            a Dolphin Integration corporate press release dated July 19, 2018, titled “Dolphin

27            Integration in Legal Redress on July 16, 2018”;

28
                                                2
     Case 5:21-mc-80140-NC Document 1-6 Filed 06/02/21 Page 3 of 4



 1         9. Annexed as Exhibit 8 to Aldini’s Ex Parte Application is a true and correct copy of

 2            a news article from Challenges Magazine dated May 2, 2019, titled “The

 3            Incredible Guerrilla War by a Swiss A Bank Against the European Missile Maker

 4            MBDA”, both the original French-language version and an English-language

 5            translation;

 6         10. Annexed as Exhibit 9 to Aldini’s Ex Parte Application is a true and correct copy of

 7            Report No. 70 of the French National Assembly, National Defense and Armed

 8            Forces Commission, Hearing of Florence Parly, Minister of the Armed Forces, on

 9            the Report to Parliament on Arms Exports from France dated July 4, 2018,

10            together with a partial English-language translation;

11         11. Annexed as Exhibit 10 to Aldini’s Ex Parte Application is a true and correct copy

12            of a Silvaco, Inc. corporate press release dated July 23, 2020, titled “Carlos

13            Mazure, EVP of Soitec and Chairman of the SOI Industry Consortium, Joins

14            Silvaco Board of Directors”;

15         12. Annexed as Exhibit 11 to Aldini’s Ex Parte Application is a true and correct copy

16            of a webpage from the Silvaco, Inc. corporate website showing “The Org” chart

17            and profile of Carlos Mazure dated July 23, 2020, titled “Carlos Mazure Board

18            Member at Silvaco (/org/silvaco)”;

19         13. Annexed as Exhibit 12 to Aldini’s Ex Parte Application is a true and correct copy
20            of a news article from Reuters dated May 15, 2019, titled “MBDA boss faces

21            battle of wits as Airbus strategy chief”;

22         14. Annexed as Exhibit 13 to Aldini’s Ex Parte Application is a true and correct copy

23            of a page from Airbus’s corporate website titled “General Information . . . Current

24            capital structure”;

25         15. Annexed as Exhibit 14 to Aldini’s Ex Parte Application is a true and correct copy

26            of a webpage from the Silvaco, Inc. corporate website showing it is headquartered

27            at 2811 Mission College Boulevard, 6th floor Santa Clara, CA 95054.

28
                                                  3
       Case 5:21-mc-80140-NC Document 1-6 Filed 06/02/21 Page 4 of 4



 1          I declare under penalty of perjury under the laws of the United States of America that the

 2   foregoing is true and correct.

 3          Executed June 2, 2021, at London, United Kingdom.

 4

 5                                            By:
 6

 7

 8                                                                 ROBERT A. de BY

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      4
